Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim 1 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of copending Application No. 16591518 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giorgio (US20210131823A1) in view of Yadmellat (US20210064040A1).

	In regards to claim 1, Giorgio teaches a system comprising: 
	two or more sensors (Giorgio: Para 14 “An environment may be scanned via a plurality of sensors/detectors, for instance Global Positioning System (GPS) antenna and/or Geographic Information System (GIS) antenna, LIDAR, camera, etc.”); 
	one or more processors (Giorgio: Para 245 “one or more of those stages may be integrated in the form of a multi-functional stage and/or circuit, e.g. in a single processor or DSP”); and 
	a memory storing processor-executable instructions that, when executed by the one or more processors, cause the system to perform operations (Giorgio: Claim 17 “a computer program product loadable in the memory of at least one processing circuit and comprising software code portions for executing the steps of the method”) comprising:
	 	receiving first sensor data associated with a first sensor type associated with at least one of the two or more sensors (Giorgio: Para 52 “the first temporal fusion stage 301 receives the first dataset Y1 of sensor readings from a first sensor S1 and provides as output a first map G1”); 
		receiving second sensor data associated with a second sensor type associated with at least one of the two or more sensors(Giorgio: Para 52 “the second temporal fusion stage 302 receives the second dataset Y2 of sensor readings from a second sensor S2 and provides as output a second map G2”); 
	determining, based at least in part on the first sensor data, a first current occupancy map(Giorgio: Fig. 4A Element a1; Para 52 “the first temporal fusion stage 301 receives the first dataset Y1 of sensor readings from a first sensor S1 and provides as output a first map G1”; Para 108 “the first occupancy grid map G1 is the result of processing data from a visual sensor, thus providing information both on static and dynamic objects and on the topology of the environment (e.g. road with lanes)”), [[and a first predicted occupancy map, the first predicted occupancy map comprising a discretized grid indicative of likelihoods that respective portions thereof are occupied]];
	determining, based at least in part on the second sensor data, a second current occupancy map (Giorgio: Para 52 “the second temporal fusion stage 302 receives the second dataset Y2 of sensor readings from a second sensor S2 and provides as output a second map G2”; Para 108 “the second grid map G2 is the result of processing data from LiDAR sensors, providing information about estimated distance of static and/or dynamic obstacles) [[and a second predicted occupancy map]], wherein: 
		the first current occupancy map and the second current occupancy map indicate a first likelihood and a second likelihood that a portion of an environment is occupied at a current time (Giorgio: Para 11 “A grid map may be provided as a representation each cell may store a probability/likelihood value, e.g. the probability that a cell is occupied or not”; Para 68 “Each cell gijk of the grid in the embodiment shown comprises a random variable numeric value and a “state” value (classification) associated, for instance: the numeric value may be a probability value p(gijk), estimating the probability that the portion of environment mapped by the individual cell is correctly estimated as “occupied” by an object, the “state” label value (e.g., free/unknown/occupied) may be assigned from a list of possible state values as a function of the probability value p(gijk), indicative of the state of occupancy of portion of environment mapped by the cell of the grid map”);
	combining the first current occupancy map and the second current occupancy map into a data structure indicating whether the portion of the environment is occupied or unoccupied at the current time (Giorgio: Para 112 “Specifically, after respective sensor occupancy grid maps G1, G2, Gi are generated in the temporal fusion stage 30 via temporal fusion processing 30 i of sensor readings Y1, Y2, Yi, for every time step k, the grid maps in the set of sensor occupancy grid maps G1, G2, Gi are “fused” together in the set FF of fused maps which includes at least one “fused” occupancy grid map F, E”); 
Yet Giorgio do not teach determining…a first predicted occupancy map, the first predicted occupancy map comprising a discretized grid indicative of likelihoods that respective portions thereof are occupied;
determining…a second predicted occupancy map, wherein:
	the first predicted occupancy map and the second predicted occupancy map indicate a third likelihood and a fourth likelihood that the portion of the environment is occupied at a future time
combining the first predicted occupancy map and the second predicted occupancy map into the data structure indicating whether the portion of the environment is occupied or unoccupied at the future time; and 
controlling an autonomous vehicle based at least in part on the data structure.
However, in the same field of endeavor, Yadmellat teaches determining…a first predicted occupancy map (Yadmellat: Fig. 6C Element 670a-670c; Para 88 “FIG. 6C illustrates an example where a set of predicted OGMs Mt={Mt0, Mt1, Mt2} 410 are processed (e.g. filtered) by the OGM merger module 351 with weight maps 415 and area of interest maps 610 to generate a set of filtered predicted OGMs 670 a, 670 b, 670 c, which at each point in time t=t0, t1 or t2, takes into consideration where other moving objects 680 a, 680 b, 680 c might be”; Para 4 “Each OGM is generated based on sensor data received from the various different sensors included in or mounted on an autonomous vehicle”), the first predicted occupancy map comprising a discretized grid indicative of likelihoods that respective portions thereof are occupied (Yadmellat: Para 62 “Occupancy grid maps (OGMs) are commonly used to represent the environment surrounding the vehicle 100. An OGM may be represented as a grid cell. Each cell represents a physical space in the environment, and each cell contains a value representing the probability of each cell being occupied by an object, based on information or observations regarding the vehicle 100 and its surrounding environment. For example, the path planning system 130 may include a module, such as the OGM prediction module 340, for generating a predicted OGM”);
determining…a second predicted occupancy map (Yadmellat: Fig. 6C Element 675a-675c; Para 88 “The filtered predicted OGMs 670 a, 670 b, 670 c are then processed to generate pre-summation predicted OGMs 675 a, 675 b, 675 c, which only show the moving object(s) that , wherein:
	the first predicted occupancy map and the second predicted occupancy map (Yadmellat: Fig. 6C Element 670a-670c and 675a-675c; Para 88 “FIG. 6C illustrates an example where a set of predicted OGMs Mt={Mt0, Mt1, Mt2} 410 are processed (e.g. filtered) by the OGM merger module 351 with weight maps 415 and area of interest maps 610 to generate a set of filtered predicted OGMs 670 a, 670 b, 670 c, which at each point in time t=t0, t1 or t2, takes into consideration where other moving objects 680 a, 680 b, 680 c might be. The filtered predicted OGMs 670 a, 670 b, 670 c are then processed to generate pre-summation predicted OGMs 675 a, 675 b, 675 c, which only show the moving object(s) that appear in a relevant weight region 640 at a point in time”) indicate a third likelihood and a fourth likelihood that the portion of the environment is occupied at a future time (Yadmellat: Para 62 “Occupancy grid maps (OGMs) are commonly used to represent the environment surrounding the vehicle 100. An OGM may be represented as a grid cell. Each cell represents a physical space in the environment, and each cell contains a value representing the probability of each cell being occupied by an object, based on information or observations regarding the vehicle 100 and its surrounding environment. For example, the path planning system 130 may include a module, such as the OGM prediction module 340, for generating a predicted OGM”);
combining the first predicted occupancy map and the second predicted occupancy map into the data structure indicating whether the portion of the environment is occupied or unoccupied at the future time (Yadmellat: Fig. 6C Element 650; Para 89 “Next, the pre-summation OGMs 675 a, 675 b, 675 c are processed in a summation operation to generate a final predicted 2D OGM 650, which is then sent to the trajectory generator module 360 to generate a final predictive trajectory 695. Comparing the predictive trajectory 695 to the non-predictive trajectory 690, it is readily clear that trajectory 695 is safer and leaves room for object 680 a to move ahead before merging into traffic”); and 
controlling an autonomous vehicle based at least in part on the data structure (Yadmellat: Fig. 6C Element 650; Para 89 “Next, the pre-summation OGMs 675 a, 675 b, 675 c are processed in a summation operation to generate a final predicted 2D OGM 650, which is then sent to the trajectory generator module 360 to generate a final predictive trajectory 695. Comparing the predictive trajectory 695 to the non-predictive trajectory 690, it is readily clear that trajectory 695 is safer and leaves room for object 680 a to move ahead before merging into traffic”; Para 3 “The generated trajectory is then fed to a vehicle control system to control the vehicle to follow the given trajectory”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the system of Giorgio with the feature of determining…a first predicted occupancy map, the first predicted occupancy map comprising a discretized grid indicative of likelihoods that respective portions thereof are occupied; determining…a second predicted occupancy map, wherein: the first predicted occupancy map and the second predicted occupancy map indicate a third likelihood and a fourth likelihood that the portion of the environment is occupied at a future time; combining the first predicted occupancy map and the second predicted occupancy map into the data structure indicating whether the portion of the environment is occupied or unoccupied at the future time; and controlling an autonomous vehicle based at least in part on the data structure. disclosed by Yadmellat. One would be motivated to do so for the benefit of “generating a trajectory based on the single predicted OGM” (Yadmellat: Para 16).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENYUAN YANG whose telephone number is (571)272-5455. The examiner can normally be reached Monday - Thursday 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.Y./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668